JS44 (Rev 06/17)
                                          Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 1 of 37
                                                                                             CIVIl,. COVER SHEET                                                                                                              005
The JS 44 civil cover sheet and the information contained herem n=ther
provided by local rules of court. This f~oved-by the Judl
                                                                     replace nor supplement the filmg and service of                                                           pleadm11~-
                                                                                                                                                                                  requi:e1
                                                                                                                                                                                                9.er papers        ~qwri:dby law, except as



                                                                           G ·.
                                                                   Conference of the Umted States m September 1974, 1s                                                                          for the use of the Clerk of Court for the
purpose of imliatmg th ~ld:'fSheet. . tSEE INSTRUCTIONS N ~            PAGE OF mIS FORM)


I. (a) PLAIN                         ,          M~                                                                                      ~~feW~~chool District, Defendant;
 Carol Cary, Ed. D. ~                                       ·. •       .                        ,     11
                                                                                                                                        Kathryn Chandless, James Orwig, Joseph Driscoll, Individuals
                                                                ~                               ~••   4
     (b) County of Res1b.e of 1rst LISted PlaJlluff                                 ~u~sex,~ i;JE_                                        County of Residence of First LISted Defendant                             Delawar~ (?oun_~ __
                                   ~<ExeE'R;..J~MJ.;S,F~P tAsEsJ                                                                                                               (IN US PLAINTIFF CASES ONLY)
                                                                                                                                          NOTE         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                       THE TRACT OF LAND JNVOL VED


     (C) Attorneys (Firm Name, Address, and Telephone Number)                                                                              Attorneys {If Known)
 Carmen L. Rivera Matos PA ID 32795                                                                                                    Michael V. Puppio, Katherine Meehan, Raffaele Puppio
 Carmen R. Matos Law Office, 1669 Edgewood Rd, Yardley, PA 19067                                                                       19 W. Third St, Media, PA 19063
 215-345-8550 (o); 609-558-9436 (cell)                                                                                                 610-891-6710

II. BASIS OF JURISDI                                     N (Place an "X"inOneBox Only)                                 III. CITIZENSHIP OF PRINU.PARTIES(Placean "X"mOneBoxforPlamtt,
                                                                                                                                    (For Diversity Cases Only)                                                   and One Box for Defendant)
C'J I       U.S. Government                                ederal Questton                                                                                            PTF                                                       l'TF     DEF
               Plamttff                                     (US Government Not a Party)                                       Citt7.en of flus State                  n    I           I         rporated or Pnnctpal Place       0 4     n4
                                                                                                                                                                                                of Busmess In Tins State

Cl 2 U .S Government                             n   4    Diversity                                                           Citt7.en of Another State               0 2        n     2     Incorporated and Pnnctpal Place              0        n   5
              Defendant                                     (Indicate Citizenship of Parties in Item ll1)                                                                                       of Busmess In Another State

                                                                                                                                                                      n                      Foreign Natton                               o   6    a   6

IV. NATURE OF SUIT (Placean "X"1nOneBoxOnJyJ                                                                                                                                      Click here for Nature of Suit Code Descri ttons
               CONTRACT                                                         TORTS                                            FORFEITCRE/l'ENALTY                                 BANKRUPTCY                               OTHER STATUTES
n   110 Insurance                                  PERSONAL INJURY                           PERSONAL INJURY                            n 625 Drug Related Seizure          (1 422 Appeal 28 USC I 58                 0     375 False C1atms Act
n   120Martne                                  0   310Arrplane                           0 365PersonallnJury ·                                    ofProperty21 USC881       n 423Withdrawal                           (1    376QmTam(31 USC
 C'J130 Mtller Act                             LI  315 Airplane Product                           Product Ltabthty                      Cl 690 Other                                   28 USC 157                                3729(a))
 :'."J
    140 Negottable Instrument                            Ltabihty                        Cl 367 Health Carel                                                                                                          0     400 State Reapporttonment
 C'J150 Recovery of Overpayment                C'J 320 Assault, Ubel &                           Pharmaceuttcal                                                            t--;P::R:::-:o==:;;-==;;:;;---t 0                410 Antttrust
        & Enforcement of Judgment                       Slander                                  Personal lnJUIY                                                            0 820 Copynghts                           C'J   430 Banks and Banking
 Cl 151 Medicare Act                           Cl  3 30 Federal Employers'                       Product Ltabihty                                                           n 830 Patent                              0     450 Commerce
 C'J152 Recovery of Defaulted                            Liabthty                        n 368 Asbestos Personal                                                            ::J 835 Patent· Abbre\11ated              n     460 Deportatton
        Student Loans                          C'J 340 Manne                                      Injury Product                                                                      New Drug Apphcatton             Cl    470 Racketeer Influenced and
        (Excludes Veterans)                    C'J 345 Martne Product                             Ltabihty                                                                  :'."J 840 Trademark                                 Corrupt Orgaruzattons
 0  153 Recovery of Overpayment                          Llabihty                           PERSONAL PROPERTY 1----...,_B                                 ..O...,R...__ _-+_.s..,..,......,_.s....,..,...........__-I 0     480 Consumer Credit
        of Veteran's Benefits                  CJ  350 Motor Velncle                     Cl 370 Other Fraud                             C'J 710 fair Labor Standards        C'J 861 HIA (1395ff)                      ::J   490 Cable/Sat TV
 :'."J
    160 Stockholders' Smts                     ::J 355 Motor Vehicle                     ::J 371 Truth m Lendtng                                  Act                       C'J 862 Black Lung (923)                  (1    850 Secunttes/Commodtttes/
 C'J!900therContract                                    ProductL1ab1hty                  ::J 3800therPersonal                           (J 720Labor/Management              0 863DIWC/DIWW(405(g))                              Exchange
 0  195 Contract Product Liability             0   360 Other Personal                            Property Damage                                  Relattons                 n 864 SSID Title XVI                      0     890 Other Statutory Acttons
 C'J196 Franchise                                        1nJury                          Cl 385 Property Damage                         :'.J 740 Radway Labor Act           0 865 RSI (405(g))                        C'J   891 Agrtcultmal Acts
                                               C'J 362 Personal Injury ·                         Product Liability                      0 751 Famtly and Medical                                                      C'J   893 Envrronmental Matters
                                                         Medical          ractlce                                                                 Leave Act               1-------------1                             (1    895 Freedom of Informatton
L---'RE=A.::;L~P,:oR.,,O.._PE....,R,...TV....___-t=""c,.1..VIL'-=""RI>OG.:;:.:;0BTS=--+'P""RI=S""O"'NE=R...P...E""TITl"'"'""""O~N..,S"--lrl 790 Other Labor L1ttgatton            FEDERAL TAX SL1TS                             Act
 C'J 210 Land Condemnatton                                                                   Habeas Corpus:                             CJ 791 Employee Rettrement          n 870 Taxes (U.S. Platnttff               0     896 Arbitratton
 C'J 220 Foreclosure                                                                     Cl 463 Aben Detamee                                     Income Security Act                   or Defendant)                  C'J   899 Admmistrattve Procedure
 ::J 230 Rent Lease & Ejecttnen                                                          0 510 Mottons to Vacate                                                            0 871 JRS. Thml Party                               Act/Review or Appeal of
 ::J 240 Torts to Land                                                                           Sentence                                                                              26 USC 7609                              Agency Dec1Slon
 0 245 Tort Product Liabthty                                                             0 510 General                                                                                                                0     950 Constttuttonahty of
 CJ 290 All Other Real Property                                                          n 5 35 Death Penalty                                     IMMIGRATION                                                                   State Statutes
                                                         Employment                          Other:                                     C'J 462 Naturahzatton Apphcatton
                                               ::J 446 Amer w/D1sabtl1ttes · n 540 Mandamus & Other n 465 Other Imnngratton
                                                         Other                           CJ 550 Civil Rights                                     Acttons
                                               Cl 448 Educatton                          Cl 555 Pnson Condttton
                                                                                         Cl 560 Civil Detamee ·
                                                                                                 Condtttons of
                                                                                               Confinement
                GIN (Place an "X" in One Box 011/y)
               gmal             0 2 Removed from                           [J   3    Remanded from                    CJ 4 Reinstated or              rJ 5 Transferred from                 0 6 Mullidistrict                     0 8 Multtd1stnct
            Proceedmg                    State Court                                 Appellate Court                          Reopened                        Another DIStnct                         Li11ga11on ·                     Liligatlon ·
                                                                                                                                                              (specify)                               Transfer                         Direct File
                                                     Cite the U S. Civil Statute under winch you are filing (Do 1rot cik jllrisliictio-1 stlltldes 1111less liiversity).
VI CAUSE OF ACTION 42 U C 12101 42 U C 1983 42 USC 2000e 29 U C 621 43 PS 951
        •                                            Bnef descnptton of cause
                                                      Disabili         discrimination, a e discrimination denial of e ual rotection, sex discrimination, b
VII. REQUESTED IN     0                                    CHECK IF nns IS A CLASS ACTION                                         DEMAND s                                              CHECK YES only if                                omplamt:
     COMPLAINT:                                            UNDER RULE 23, F RCv P                                                    150,000+                                           JURY DEMAND:                                      rJNo
VIII. RELATED CASE(S)
                                                         (See instructions)
      IF ANY                                                                                                                                                                   DOCKET NUMBER
DATE
Ma 3, 2019

                                                                                                                                                      - 6 2{}1
FOR OFFICE USE ONLY

    RECEIPT#                              AMOUNT                                               APPLYING IFP
                                                                                                                                                MAY JUOOE                                             MAG JUOOE
                Case 2:19-cv-02005-MSG"4flfl'1~· ,.\
                                             Document 1 Filed 05/06/19 Page 2 of 37
                          ~-    .                  . U''

                        \~SE ~AGEMEN.f
                         ~ ~J!IE uN,f:D ST~TES DISTRICT COURT
                          FOllli !!~· ?~srrucT OF PENNSYLv ANIA
                                                     .fRAcK DESIGNATION FORM

CAROL CARY, ED. D., PI.AINTIFF                                        CIVIL ACTION


                  v.                                                               19           2006
MARPLE NEWTOWN SCHOOL
DISTRICT ET AL. DEFENDANTS.                                           NO.


In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of the court and serve on
 the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
 to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                     ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2          ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                              ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.


    5/3/19              Carmen L. Rivera Matos, Esq.

    Date                       Attorney-at-law

   215-345-8550                                                       crmatoslaw@aol.com

   Telephone                   FAX Number                             E-Mail Address


   (Civ. 660) 10/02
                 /l_                  Case 2:19-cv-02005-MSG
                                                          UNITEDDocument   1 Filed
                                                                 STATES DISTRICT   05/06/19 Page 3 of 37
                                                                                 COURT                                                               ;a
(Y\5u                         tll.l
                         ( W . , ey
                                        ·•
                                           •w.




                                                 M·
                                                 ••••   ·-   ·:. :. ·-~., 'F~~TRE~ASTERNDISTRICTOFPENNSYLVANIA
                                                                                  ~'DESIGNATIONFORM
                                                                                                                                                    Ir-(!~--~os
                                                            ~lqto indicate;~he ca~egory ofthe case :or the purpose of ~s1gnment to the api'o~ate ca/end~                                   5·
Address of Plaintiff,Jf                                 . } . .  27506. Shipwreck Dnve, Selbysv1lle, DE 199i5t1                                       iG                         00
AddressofDefen                        ~-
                                  V - () M~ia-Li~~ -R~~:N-;;,wn Square, PA 19073                                                                                    -------

Place of Accident, 1n6ident·~;T~~~~~~: ~-------····--- _ _
                                                         ____ _ Newtown Square, PA

RELATED CASE, IF ANY:

Case Number: _ - - ·..                                                        Judge~ - - - - - - - - - - - - - -                            Date Termmated.
                                                                                                                                                                --------~



Civil cases are deemed related when Yes is answered to any of the followmg questions:

 l.       Is this case related to property mcluded m an earher numbered suit pendmg or within one year                                         YesD
          prevtously terminated action m this court?

2.        Does this case mvolve the same issue of fact or grow out of the same transactJ.on as a pnor suit                                     YesD
          pendmg or wtthm one year previously terminated actJ.on in this court?

3.        Does this case mvolve the validity or mfungement of a patent already in suit or any earlier                                          YesO
          numbered case pendmg or within one year previously termmated action ofthts court?

4.        Is thts case a second or successive habeas corpus, soct                            ty appeal, or pro se civil nghts                  YesD
          case filed by the same mdivtdual?

I certify that, to my knowledge, the wtthm case                        0   is I               related to any case now pendmg or within one year previously termmated action m
this court except as noted above.

DATE.. ~_a_Y ~' 2019
                                                                                                          .rose~-
                                                                                                                                                              PA32795
                                                                                                                                                          Attorney l.D # (if appltcable)


CIVIL: (Place a ../in one category only)

                  Feder11l Q11estion Cllses:                                                              B.    Diversity J11ristliction Cllses:

0
                                                                                                          o0
          l.      Indemmty Contract, Marine Contract, and All Other Contracts                                   l.    Insurance Contract and Other Contracts
0         2.      FELA                                                                                          2.    Airplane Personal Injury
o         3.  Jones Act-Personal Injury                                                                   D     3.    Assault, Defamation
D         4.  Antitrust                                                                                   0     4.    Marine Personal Injury
          5. Patent                                                                                       D     5.    Motor Vehicle Personal Injury
          6. Labor-Management Relations                                                                   0     6.    Other Personal Injury (Please specify) __
          7. Civil Rights                                                                                 D     1.    Products Liability
          8. Habeas Corpus                                                                                D     8.    Products Liability Asbestos
          9. Securittes Act(s) Cases                                                                      0     9.    All other Diversity Cases
          10. Social Secunty Review Cases                                                                             (Please specify)
0         11. All other Federal Question Cases
              (Please specify)



                                                                                           ARBITRATION CERTIFICATION
                                                                (I'he effect of thiS certt.ficatton ts to remove the case from eltgibtlity for arbttratton)

I,
                      men
                       _
                          L. Rivera _Matos                           . , counsel of record or pro se plamttff, do hereby certify·

                       uant to Local Ctvtl Rule 53.2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable in this c1vtl action case
                      eed the sum of$150,000.00 exclusive of interest and costs:

      D           Relief other than monetary damages ts sought.


DATE._Ma_y~-·-~_0_19_____. _ -~~£_~                                                    Attorney-at-Law I Pro Se Plainhjf
                                                                                                                                                         --
                                                                                                                                                              PA32795
                                                                                                                                                             ---···- " - - - - - -
                                                                                                                                                         Attorney ID #(if applicable)

NOTE           A tnal de novo will be a tnal by Jury only 1fthere has been comphance wtth F.R.eJ>-

Civ 6-09 (511018)
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 4 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 5 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 6 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 7 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 8 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 9 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 10 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 11 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 12 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 13 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 14 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 15 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 16 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 17 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 18 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 19 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 20 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 21 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 22 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 23 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 24 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 25 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 26 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 27 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 28 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 29 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 30 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 31 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 32 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 33 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 34 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 35 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 36 of 37
Case 2:19-cv-02005-MSG Document 1 Filed 05/06/19 Page 37 of 37
